STEAUP, J.
(concurring in part; dissenting in part).
I concur in the judgment to the extent of holding the mortgage valid so far as it affects the defendant Otto Peterson, but dissent from the holding that the mortgage impaired or defeated the right of the intervener, Ellen Peterson, to claim and preserve the homestead, or that the mortgage was at all binding upon her, or that it in any way affected any of her rights. It may be conceded that a mortgage executed only by a married man upon a homestead not selected and not recorded is not void as to him, as it would be if the homestead were selected and recorded, and that he may lawfully mortgage whatever interest he may have in and to the property. But he cannot, by his act alone, mortgage or convey any right or interest that the wife may have in and to the homestead sought to be mortgaged or conveyed. The undisputed evidence shows that the realty in question was the only real estate owned or possessed by the Petersons, that it did not exceed $800 in value, that at the time of the execution of the mortgage and long prior thereto the property was and had been occupied by them as their home and residence, that the defendant was a married man and that the intervener was his wife, and that all these facts were known to the plaintiff at the time of the execution of the mortgage. It is conceded by Justice McCarty that the husband alone by his deed of *399conveyance cannot defeat or impair the wife’s statutory interests given her in lieu of dower in and to the real estate possessed by him at any time during the marriage. Now the homestead statute gives the wife as well as the husband the right to claim and preserve the homestead. In addition to the sections of the statute quoted by Justice McCarty, section 1152 provides:
“It shall he the privilege of either the husband or the wife to claim and select a homestead to the full extent prescribed in this title, on the failure of the other, being the judgment debtor, to make such claim or selection.”
It is not claimed that the husband madé any kind of claim to this or to any other realty as a homestead, or that the Petersons owned or possessed any other realty. The right, then, which is given to the wife hy the homestead statute to claim and preserve the homestead cannot be defeated or impaired by a mortgage executed alone by the husband and to which she had not given her consent. So far as affecting her interest, she had the same right to claim and preserve the homestead as though the mortgage had not been given. All that section 1155, declares is that no conveyance by a married man of a homestead selected and recorded is valid, unless both the husband and the wife join in the execution of the same; that is, if the instrument in such case is not executed by both, it is absolutely void, even as to the married person who alone executed it. But the section cannot be construed to mean that, if it is otherwise executed alone by the husband and under conditions so as to be binding upon him, therefore it is also binding upon another, who did not execute it, and who has a right or interest in and to the thing conveyed. Under such circumstance he can convey whatever interest he may have in and to the property, but he cannot, by his act alone, impair or defeat whatever right the wife has to claim and preserve the homestead, or any other right which she may have in and to the property. Mr. Waples, in his work on Homestead and Exemption, on page 545, says:
*400“The owner cannot waive any vested rights of his wife and children. When by law, through his dedication of his own property as a homestead, they become entitled to certain rights or interests in it, he alone cannot deprive them of it by any agreement to forego claiming exemption. Where ‘estate of homestead’ is created with this effect in favor of the wife, and where beneficiaries other than the owning head of the family have such rights, interests, or privileges conferred, though there be no such ‘estate’ recognized, the owner alone cannot waive exemption to their injury. No such act on the part of a husband or father, or of a wife or widow, or of any person, as might estop him or her personally from claiming a homestead right, can possibly debar others, who have rights therein, from their interests.”
The case of Cook v. Higley, 10 Utah. 228, 37 Pac. 336, is cited to support the doctrine that tbe husband can convey “his homestead without the wife’s consent, subject only to her dower right on his death.” That ruling was. made under the exemption or homestead statute of 1888. Thereunder no one but “the debtor who was. the head of a family” could claim the exemption or benefit of a homestead. The wife herself, unless she was the debtor and the head of a family, was given no right whatever to lay any kind of claim to' the homestead, and had no right or interest in or to the "property, except the right of dower. In construing and speaking of that statute, the court said:
“Therefore, independently of the husband, who is the head of the family, the wife has no claim upon the homestead, so long as he is living, except her right of dower, unless it be her separate property.”
That statute is very unlike the one here under consideration. If not by the very letter, certainly in spirit, the statute which we now have expressly gives the wife the right to claim and preserve the homestead, and I cannot see how the mortgage not signed nor consented to' by her can impair or defeat that right. It is conceded by Justice McCarty that this statute gave the wife a right to claim the homestead, and that the Legislature intended to place it within the power of the wife to protect the home against the improvidence or misfortune of the husband, or where he, for any other reason, sought to convey or incumber the homestead without her concurrence; but that, in order that she may do so, under the *401circumstances of this case, it was a prerequisite that sbe make and record a declaration. Had sbe made and recorded a declaration, then, of course, tbe mortgage would bave been absolutely void, even as to tbe husband wbo alone executed it. But wbat is tbe wife’s right with respect to claiming tbe homestead when no declaration was made and recorded, and, for that reason, the mortgage held valid and binding as- to tbe husband? To say that sbe is barred from claiming tbe homestead under such circumstance is because sbe failed to make and record a declaration, not because tbe mortgage was given. -As to her, tbe mortgage has nothing to do with it. To say that under such circumstance she is barred from claiming tbe homestead is to* say that no one can claim a homestead unless a declaration has been made and recorded. This the statute does not mean, for it, in express terms, declares, in section 1149, that a failure to make a declaration shall not impair tbe homestead right. And I do not understand the intended effect of tbe decision of tbe majority court to be that, unless a declaration is made and recorded, a claimant is barred from claiming a homestead, but that, because of tbe execution of the mortgage by tbe husband, tbe wife is not in position to claim' and preserve tbe homestead, because a declaration was not made and recorded by her. This court in several cases, held, under tbe statute of 1896, which provided for tbe exemption of a homestead “to- be selected by a judgment debtor consisting of land and appurtenances,” that tbe homestead claimant was not required to formally select tbe premises as a homestead, but that tbe selection of tbe homestead" is sufficiently manifested • by tbe fact of ownership, residence, use, or occupation, and that a sale thereof under execution may be set aside. (Kimball v. Lewis, 17 Utah 381, 53 Pac. 1037; Kimball v. Salisbury, 19 Utah 161, 56 Pac. 973.) It was, however, urged by counsel on argument that a distinction should be made between those cases and tbe one at bar because they were execution sales-, while this is a foreclosure sale. Tbe language of the statute is that a homestead consisting of lands, etc., is exempt “from *402execution or forced” sale. So far as the wife is concerned, a sale of property on foreclosure of a mortgage not signed nor consented to by ber is just as muck a forced sale, and an involuntary alienation, as is an execution sale. Here the property was not charged with a lien and right of sale by any act on her part, or with her consent. As to> her status, she is in no worse position than if the husband had voluntarily confessed judgment on a note, and, for value, waived all exemptions and benefits of homestead.
The necessary effect of the decision of the majority court ousts the possession of the defendant and of his family at the expiration of redemption, and lets’ the purchaser in with all right of title and possession, save alone the wife’s inchoate or statutory interest given her in lieu of dower, which can only be asserted on the death of the husband. A holding which leads to such a result, I think, subverts rather than accomplishes the purpose of the statute, which is intended to secure and protect the home, not only for the benefit and protection of the husband, or the head of the family, but also for the benefit and protection of the wife and children as well and as a means of their support, and is intended to give the wife a privilege or right to lay claim: to and preserve the home for herself and family. However, the decree, as made by the lower court, probably did not prejudice the right of the intervener, for the decree and the order of sale were subject to “any and all legal rights” which she may have in and to the property, and that her “rights to the said premises and every part thereof” are not to be affected by the decree. The court ought to> have defined and adjudicated what those rights are. Neither by the findings nor the decree, or otherwise, did it do so. But the majority court had defined and adjudicated them to be that only of a dower right, from which I dissent.